SPAETH, Judge
(concurring):
I join Judge CERCONE’s opinion because, as I read it, it does not announce a new rule, or any rule, regarding what must be included in a colloquy, but, rather, is limited to a situation where it appears on the record that the defendant did not intelligently waive his right to a jury trial. Here, this appears because of what was said in the colloquy. In another case it may appear in some other way. Our holding is not that a colloquy must include certain questions. See, e. g., Commonwealth v. Ingram, 426 Pa. 44, 231 A.2d 124 (1967). It is only that this appellant did not know enough to make an intelligent decision.